Simons, J. (dissenting).
Defendant’s conviction in this case rests on the testimony of one witness, that of complainant, supported by defendant’s incriminating tape recorded statements. The tape’s trustworthiness is crucial to sustain the judgment and we believe it was not admissible without clear and convincing evidence of its authenticity, evidence that was not supplied by the testimony of the complainant alone.
The complainant was Daniel Hartnett, proprietor of several businesses, including a spa offering customers "private unstructured encounter sessions,” an adult book store and peep show and a movie theatre geared to a homosexual audience. Obviously a man in this line of work can have his problems with both law enforcement officials and competitors and Hart-nett has had his. He has been arrested several times for obscenity and he has had to discharge about a hundred of the encounter session "hostesses” in the last five years because *188they had been arrested for prostitution or other sex related offenses.
At the trial Hartnett testified that on two occasions defendant came to him and demanded protection money on behalf of unidentified persons. The first incident occurred on May 13, 1977 when defendant attempted to extort weekly payments of $300. After that Hartnett contacted the Monroe County Sheriff’s Department and with the assistance of Sheriff’s detectives he installed a cassette recorder in his office. Using that device, he recorded a subsequent conversation with defendant May 20, 1977 during which defendant repeated the extortion demands. Three detectives were present in an adjoining room at the time and after defendant left Hartnett’s office, one of the detectives played a portion of the tape to insure that it had recorded the conversation; then he wrote the time and date on the cassette and took it with him.
At the trial Hartnett identified a cassette dated "5-20-77— 12:15 p.m.” which contained a tape recording and he testified that the enclosed tape completely and accurately recorded the conversation between defendant and himself on May 20. Defendant objected to the admission of the tape and a transcript of the conversation, contending that the People had not established a necessary foundation because they failed to prove where the tape had been during the nine months between May 20 and the time of the trial, that it was the same tape made by Hartnett and that it had not been tampered with during the interim. The tape recording had been in police custody during this nine months but there was no evidence to establish that it had been preserved safely because at the time of trial the officers involved in the case were under indictment, one of them for giving perjured testimony against this same defendant concerning an alleged extortion which in fact had never occurred (see People v Malsegna, 64 AD2d 1029).
Defendant’s objection to the evidence should have been sustained because the People did not satisfy minimal standards for admissibility. Contrary to inferences in the majority opinion, the burden rested on the People to establish the trustworthiness of the evidence before it was received in evidence, not upon the defendant to disprove its accuracy.
Under the general rules, a party offering real evidence purporting to be associated with a crime must establish that the evidence is identical to that involved in the crime and that it has not been tampered with (People v Julian, 41 NY2d *189340, 343-344, citing People v Flanigan, 174 NY 356, 368). When the object is a tangible item not subject to material alteration, its identification by witnesses presents no unusual difficulty. When the evidence consists of fungible items such as drugs, however, or chemical specimens, both subject to easy and material alteration, the party offering the evidence bears a special burden of demonstrating that the evidence is unadulterated (see People v Julian, supra; People v Connelly, 35 NY2d 171, 174-175).
The majority compare tape recordings with photographs but we do not find that analogy persuasive. Photographic evidence is something a lay juror can evaluate and other witnesses may impeach. Though a photograph may distort the view, its accuracy may be tested readily. Furthermore, in most cases, the photograph is a part of the complex of evidence, instructive but not decisive. Tape recordings are decidedly different. Even persons unschooled in their use may alter them easily and without risk of ready detection by the simple expedient of transferring a part of a conversation or recasting one side of it on a new tape. Moreover the tape recording may constitute full and complete evidence of the crime without further proof. Once before the jury it may lead inexorably to a conviction unless the defendant overcomes its effect.
Because of this possibility of tampering and also because a tape recording has such a strong impression upon a jury, the evidence of its authenticity and accuracy should be "clear and convincing” before the jury is permitted to hear the evidence (United States v Fuentes, 563 F2d 527, 532, citing United States v Knohl, 379 F2d 427, 440; see, also, People v Goldfeld, 60 AD2d 1, 9). In eavesdropping cases, authenticity is assured by compliance with the Criminal Procedure Law, the statutory requirements not only recognizing constitutional impediments to obtaining evidence by trespass but also mandating prompt sealing procedures to prevent tampering with the recordings (see CPL 700.50, subd 2; People v Washington, 46 NY2d 116; People v Nicoletti, 34 NY2d 249). When the recording is obtained by the consent of a participant in the conversation, the constitutional objections disappear but there exists the same requirement that the trustworthiness of the evidence be established before it is considered by the jury. This is not a matter of credibility, but of the authenticity for the trustworthiness of recording is not something the ordinary juror can decide on the basis of his *190life experience. Thus, before the jury may have the tape a preliminary determination of admissibility must be made by the Trial Judge and in the proper exercise of his discretion he must find that the possibility of misidentification or alteration has been eliminated with reasonable probability.
The jury was not unaware of the problem in this case. After retiring to deliberate they returned to the courtroom with questions about the evidence and they asked to see the "signature” on the cassette. Although the marking on the cassette was the only possible evidence corroborative of trustworthiness and it was shown to the jury, it was evidence without probative value because a new tape could have been inserted easily in the marked cassette. The jury also asked where the tape had been during the nine months before trial. The record was silent on that point and the trial court so advised them. Having already admitted the evidence, it could only advise the members of the jury that they must determine if the tape was authentic and accurate. But that was the court’s function, at least preliminarily, and the jury had no evidence before it to answer its understandable suspicions of the tape’s untrustworthiness.
In the absence of New York authority on the subject, the majority rely upon several Federal decisions, as do we. But we interpret them to require greater proof of accuracy than the say-so of a participant in the conversation. Thus, in Fuentes, government agents testified about the details of making and sealing the tapes; in United States v Craig (573 F2d 455), an expert testified that in his opinion the tape was authentic and in United States v Haldeman (559 F2d 31, 109, cert den sub nom. Mitchell v United States, 431 US 933), there was extensive testimony of the making and preservation of tapes.
We do not suggest an inflexible rule for admissibility. "Clear and convincing” proof of authenticity may be supplied in several ways, but it will commonly be provided by a combination of the following: testimony from participants in the conversation, testimony of witnesses to the conversation or its recording, evidence of the chain of custody, or expert testimony. The party offering the evidence need not necessarily prove the chain of custody, although appropriate proof of the transcription and preservation of the taped conversation by itself may eliminate or minimize the opportunity for tampering and thus supply a necessary foundation for admission (see People v Goldfeld, 60 AD2d 1, supra; United States v Fuentes, *191563 F2d 527, supra; United States v Haldeman, supra). Admissibility, however, is not established solely by testimony from a participant in the conversation, as was done here, after the tape recording had been available to several persons during an extended period of time (see United States v Starks, 515 F2d 112; United States v McMillan, 508 F2d 101, 104, cert den 421 US 916; see generally, Admissiblity of Sound Recordings in Evidence, Ann. 58 ALR2d 1024, 1032).
In most cases the requirement of additional proof, other than the testimony of a participant, will not impose any undue burden on law enforcement authorities familiar with the requirements of taking reasonable precautions to preserve evidence (see People v Julian, 41 NY2d 340, supra). In the few rare prosecutions, such as this one, in which the District Attorney finds it disadvantageous to swear the police officers having custody of the tape because they may not be credible witnesses, the necessary foundation may be supplied by expert testimony or other means (see United States v Craig, 573 F2d 455, 477-478, supra).
The judgment should be reversed and a new trial granted.
Marsh, P. J., and Moule, J., concur with Hancock, Jr., J.; Simons and Schnepp, JJ., dissent and vote to reverse the judgment and grant a new trial in an opinion by Simons, J.
Judgment affirmed.